Kupferman, J.
(dissenting in part and concurring in part).
I concur in the determination that the plaintiif has standing to raise the question with which we are concerned. (See *374Matter of Whalen v Lefkowitz, 36 NY2d 75, 78; Matter of Abrams v Ronan, 44 AD2d 535, 536 [dissent], affd on other grounds 36 NY2d 714.)
As to the merits, despite a valiant argument by the Corporation Counsel of the City of New York to the contrary, the Stabilization Reserve Corporation appears to be an attempt to evade, not merely to avoid, the New York State Constitution strictures against incurring excessive debt. A cause of action is stated and should be tried.
The case of Comereski v City of Elmira (308 NY 248) is easily distinguished. The parking meter authority there had an ostensible purpose and was not merely a conduit for circumvention.